Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 1/5/2022 in which claims 8-19 are amended to change the scope and breadth of the claims.  No claims are newly added or canceled.
Claims 8-19 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/KR2018/014401, filed on 11/22/2018.  The instant application claims foreign priority to KR 10-2017-0163090 filed on 11/30/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/27/2011. 
Withdrawn Rejections
Applicant’s amendment, filed on 1/5/2022, with respect to the rejection of claims 8-19 under 35 U.S.C. § 112(a), for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to remove recitations directed toward a method of prevention. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/5/2022, with respect to the rejection of:
1) Claims 8, 10, 12, 14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2009/0275527);

3) Claims 8, 10, 12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (BMC Comp. Alt. Med., 2016), has been fully considered and is persuasive. None of the cited references disclose administering a composition comprising paeoniflorin and albiflorin. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 1/5/2022, wherein instant independent claim 8 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action have been modified.

Modified Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Exper. Geront., 2012, reference of record).
Hu et al. discloses a method of ameliorating age-related cognitive deterioration by administering a composition known as JD-30, which is a purified extract of Danggui–Shaoyao–San (DSS, a.k.a. Toki-shakuyaku-san). (Sec 2.1, 4) The composition JD-30 results from solvent extraction of DSS, followed by column chromatography purification and vacuum distillation, yielding a composition primarily comprising (80%) paeoniflorin (PF) and albiflorin (AF) as active agents, in a PF:AF ratio of about 2:1. (Sec. 2.1, 4 and Figure 1) One of ordinary skill in the art readily recognizes age related cognitive decline as a result of internal or intrinsic aging. Further, in considering Figure 1 of Hu et al., one of ordinary skill in the art would recognize the two primary components paeoniflorin and albiflorin, as having been isolated from the crude complex mixture of DSS.
With respect to claims 10, 12 and 14, and the recitations regarding the causal agents of intrinsic aging, i.e. inflammation, TNF-alpha or MMP-1, these limitations are not considered to limit the claimed method since the prior art clearly discloses treating the genus of intrinsic aging, regardless of cause. As the court decided, "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or Perricone v. Medicis Pharm. Corp.,432 F.3d 1368, 1378 (Fed. Cir., 2005). 
Accordingly, the instant claims are anticipated by the cited prior art.
Response to Arguments
Applicants’ arguments with respect to the anticipatory rejection over Hu et al., have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose that paeoniflorin and albiflorin are isolated. Applicants’ argument is not persuasive due to the modified rejection above addressing how one of ordinary skill would recognize the JD-30 composition as being an active fraction, primarily comprising paeoniflorin/albiflorin, having been isolated from DSS.
The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Exper. Geront., 2012, reference of record), in view of Torii et al. (US 2017/0112741, filed 2015, PTO-892).
The disclosure of Hu is referenced as discussed above. Hu does not teach that the composition be a functional food product or a cosmetic product. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the JD-30 composition of Hu et al., isolated as an active fraction of DSS (a.k.a. Toki-shakuyaku-san), could be formulated as either a functional food or a cosmetic, as per the teachings of Torii et al., thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623